Exhibit 10.5
(BEARINGPOINT LOGO) [c25544c2554403.gif]
April 24, 2008
PRIVATE & CONFIDENTIAL
Eileen Kamerick
[address]
Employment Letter and Terms and Conditions of Employment Full-Time, Salaried
Executive Vice President — Corporate Development and Managing Director
Dear Eileen:
On behalf of BearingPoint, Inc. (the “Company”), I am pleased to offer you the
position of Executive Vice President — Corporate Development and Managing
Director, based out of the Company’s Chicago, Illinois office. Your start date
(the “Effective Date”) shall be May 12, 2008.
This Employment Letter sets forth certain terms and conditions of your
employment. While the Company does not presently anticipate any required changes
as to your primary work location or reporting structure, these conditions may be
modified at the Company’s discretion.
Compensation. Commencing on the Effective Date, your annual base salary will be
$600,000.00, subject to standard withholdings and deductions.
Duties; Reporting; Termination. You will have such duties and responsibilities
as are commensurate with your position as Executive Vice President — Corporate
Development. You will report directly to the Chief Executive Officer (the “CEO”)
and, at least annually, your performance will be reviewed by the CEO. Your
employment shall be “at-will.” Your employment may be terminated by the Company
at any time and for any or no reason. Your employment may be terminated by you
with three (3) months’ prior notice, as provided in your Managing Director
Agreement.
Annual Performance Bonus. The target amount for your annual performance bonus
shall be an amount equal to 100% of your annual base salary for the year for
which the performance bonus is being awarded (“Annual Performance Bonus”). For
Fiscal Year 2008, your Annual Performance Bonus, if any, will be pro-rated based
upon the Effective Date. Subject to the “Payments Upon Termination” and
“Termination by the Company without Cause” sections below, your Annual
Performance Bonus, if any, may be paid in cash or any other form in which (and
at such time as) annual performance bonuses are paid to the Company’s other
executives, which shall be no later than the end of the calendar year following
the year in respect of which such bonus is payable. The Compensation Committee
shall retain sole discretion as to the target amount of any Annual Performance
Bonus,

 



--------------------------------------------------------------------------------



 



Eileen Kamerick
April 24, 2008
Page 2
whether or not an Annual Performance Bonus has been earned and the form of any
Annual Performance Bonus payment. Any Annual Performance Bonus payment shall be
subject to standard withholdings and deductions.
Equity. Effective on the Effective Date (the “Grant Date”) you will be provided
a Restricted Stock Unit (“RSU”) Award valued at $750,000.00. This Award shall be
issued pursuant to the BearingPoint, Inc. 2000 Long-Term Incentive Plan and
shall be subject to the terms and conditions set forth in the RSU Award Notice
and Agreement. The value of the Award will be converted to a number of RSUs
using the Fair Market Value (“FMV”) as of the Grant Date. The FMV shall be the
closing price of a share of BearingPoint, Inc. Common Stock as reported on the
New York Stock Exchange on the Grant Date. If no public trading occurred on such
date, the FMV shall be determined as of the first preceding date on which
trading of the Common Stock occurred.
The Restricted Stock Units will vest ratably (in 25% installments) beginning on
the first anniversary of the RSU Grant Date and each one-year anniversary
thereafter, so that 100% of the Restricted Stock Units shall have vested as of
the fourth anniversary of the RSU Grant Date, provided that your employment has
not terminated prior to such date.
The attached Restricted Stock Unit Agreement, together with the related Award
Notice of Restricted Stock Unit Grant, detail the various terms of the grant of
the Restricted Stock Units, including terms and conditions related to the
settlement of the Restricted Stock Units.
Benefits/Long- Term Incentives. You will be entitled to participate in all
employee benefit (including long-term incentives), fringe and perquisite plans,
practices, programs policies and arrangements generally provided to executives
of the Company at a level commensurate with your position.
Personal Days/Holidays. You will be entitled to 25 annual personal days, accrued
monthly, to use for vacation, illness or other personal absences. These personal
days are in addition to eight Company-designated holidays. As a full-time
employee, you will also be eligible to participate in our Personal Benefits
Program, as amended from time to time.
Business Expenses. The Company will reimburse you for the travel, entertainment
and other business expenses incurred by you in the performance of your duties in
accordance with the Company’s policies applicable to senior executives as in
effect from time to time.
Payments Upon Termination. Upon termination of your employment, the Company will
pay you: (i) any earned but unpaid annual base salary through the date of
termination, (ii) any earned but unpaid Annual Performance Bonus for any
preceding year, provided that your employment terminates after the date your
Annual Performance Bonus has been determined by the Compensation Committee
(except in the event of your death or Disability, in which case the Annual
Performance Bonus will be your actual Annual Performance Bonus for the prior
year prorated for the period worked), (iii) any unpaid, accrued personal days
and unreimbursed business expenses, (iv) in the circumstances specified in the
“Termination by the Company without Cause” or the “Special Termination
Agreement” sections below, the payments specified in the applicable section, and
(v) any other amounts due under any of the Company’s benefit plans. Payment of
the amounts specified in the “Termination by the Company without Cause” section
below shall be

 



--------------------------------------------------------------------------------



 



Eileen Kamerick
April 24, 2008
Page 3
conditioned upon your execution of a full and binding unilateral release of all
claims arising from or associated with your employment with the Company, which
shall be prepared by, and in form and substance reasonably satisfactory to, the
Company (the “Release Agreement”). Any payments shall be subject to standard
withholdings and deductions.
Termination by the Company without Cause. Upon your termination of employment by
the Company without Cause and in lieu of any obligation to pay any amounts in
such event pursuant to your Managing Director Agreement, the Company will pay
you a lump sum cash amount equal to one (1) times the sum of: (i) your then
current annual base salary, and (ii) your then current target Annual Performance
Bonus. The lump sum cash payment shall be made within 30 days of the date of
receipt by the Company of your fully executed Release Agreement as specified in
the “Payments Upon Termination” section above assuming that you have not revoked
the Release Agreement. Unless your employment is terminated with Cause, the
Company will also pay your premiums under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, on your behalf until the earlier of
(i) the 18-month anniversary of the date of termination of your employment, or
(ii) the date you become covered under a medical plan of another employer.
Special Termination Agreement. You shall be entitled to receive the payments and
other benefits specified in your Special Termination Agreement, a copy of which
is attached. During any period that you are eligible to receive payments and
other benefits under the Special Termination Agreement, you shall not be
eligible to receive any payment or other benefits under: (1) clause (iv) of the
“Payments Upon Termination” section above, or (2) the “Termination by the
Company without Cause” section above.
Indemnification and Employee Representations. The Company will indemnify you to
the fullest extent permitted by law and the Company’s Certificate of
Incorporation as in effect as of the Effective Date (regardless of any
subsequent changes to such Certificate) with respect to your activities on
behalf of the Company.
It is the policy and practice of the Company to reasonably ensure that the
Company and all new employees honor the terms of any reasonable post-employment
restrictions contained in agreements with prior employers of such new employees.
Furthermore, you will never be asked to share, utilize or disclose in any way
the proprietary or confidential information of a prior employer as part of your
duties on behalf of the Company. You agree to promptly notify the Company’s
Chief Legal Officer if you find yourself in a position of possibly violating
your contractual agreement(s) with prior employers.
You will be covered under the Company’s D&O liability insurance on the same
basis as other senior level executives of the Company.
The Company’s obligation to indemnify you under this heading “Indemnification
and Employee Representations” shall survive any termination of this Employment
Letter.
Definitions. For purposes of this Employment Letter, the following terms have
the meanings ascribed below:
     (a) “Cause” shall have the meaning specified in the Managing Director
Agreement.

 



--------------------------------------------------------------------------------



 



Eileen Kamerick
April 24, 2008
Page 4
     (b) “Disability” shall have the meaning specified in the Restricted Stock
Unit Agreement.
     (c) “Restricted Stock Unit Agreement” shall mean, the Restricted Stock Unit
Agreement, dated as of the Effective Date, between the Company and you, a form
of which is attached hereto.
Miscellaneous Matters.

1.   This Employment Letter can be amended only in writing signed by both you
and the Company. To the extent this Employment Letter makes reference to or
modifies the terms of any other agreements, the choice of law provision set
forth in each of such other agreements shall continue to govern the terms and
conditions of such agreements as well as the interpretation and construction
thereof and any references thereto that are set forth herein. All other terms
and conditions of this Employment Letter shall be governed by and construed in
accordance with the internal, domestic laws of the Commonwealth of Virginia.  
2.   In the event of any conflict between the provisions of this Employment
Letter and the provisions of any of the Managing Director Agreement, the
Restricted Stock Unit Agreement, or the Special Termination Agreement, the terms
and provisions in this Employment Letter shall control.   3.   This Letter
Agreement is assignable by the Company only to a successor (whether by merger,
consolidation, purchase or otherwise) to all or substantially all of the stock,
assets or business of the Company, and the Company will require any such
successor, by written agreement in form and substance reasonably satisfactory to
you, to expressly assume and agree to perform this Employment Letter in the same
manner and to the same extent that the Company would be required to perform it
if no such assumption had taken place; provided, however, that no such written
agreement shall be required if the transaction results in the successor becoming
legally required to fulfill the obligations of the Company under this Employment
Letter, whether by operation of law or otherwise. Except as expressly provided
herein, you may not sell, transfer, assign, or pledge any of your rights or
interests under this Employment Letter, provided that any amounts due hereunder
shall, upon your death, be paid to your estate unless you have designated a
beneficiary therefore in accordance with any applicable plan.   4.   For the
purpose of this Employment Letter, notices and all other communications provided
for in this Employment Letter shall be in writing and shall be deemed to have
been duly given when delivered personally or by overnight service or delivered
or mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed to the Company at its executive office or
to you at the address on the records of the Company (provided that all notices
to the Company shall be directed to the attention of the Chief Executive Officer
and President) or to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notice of change of
address shall be effective only upon receipt.

 



--------------------------------------------------------------------------------



 



Eileen Kamerick
April 24, 2008
Page 5

5.   If any provision of this Employment Letter or any portion thereof is
declared invalid, illegal, or incapable of being enforced by any court of
competent jurisdiction, the remainder of such provisions and all of the
remaining provisions of this Employment Letter shall continue in full force and
effect. Failure to insist upon strict compliance with any of the terms,
covenants, or conditions of this Employment Letter shall not be deemed a waiver
of such term, covenant, or condition, nor shall any waiver or relinquishment of,
or failure to insist upon strict compliance with, any right or power hereunder
at any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Employment Letter may be executed in
several counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument.   6.   It is
intended that this Employment Letter will comply with Section 409A and this
Employment Letter shall be interpreted in a manner consistent with such intent.
If any provision of this Employment Letter (or of any award of compensation,
including deferred compensation or benefits) would cause you to incur any
additional tax or interest under Section 409A or any regulations or Treasury
guidance promulgated thereunder, the Company shall reform such provision;
provided that the Company agrees to maintain, to the maximum extent practicable
and without additional cost to the Company, the original intent and economic
benefit you of the applicable provision without violating the provisions of
Section 409A; provided, further, in no event shall you be required to defer the
date on which you are entitled to receive any payment or benefit hereunder for a
period in excess of six months.   7.   In compliance with the Immigration Reform
and Control Act, federal law requires employers to verify work authorization
upon hire through employee completion of an I-9 form. Your employment or
continued employment with BearingPoint is contingent upon your accurate
completion of this form during your first three days of employment. Shortly
before your Effective Date you will receive information that describes these
requirements and the documents you need to bring and present on your first day.
  8.   In compliance with the Fair Credit Reporting Act, employment with
BearingPoint is contingent upon satisfactory completion of the company’s
employment screening process. This may include a public source background
inquiry and receipt of satisfactory information regarding your employment
history. You will be provided with, and be required to execute, a Disclosure and
Authorization for Release of Information Form authorizing BearingPoint to
compile a background report. If BearingPoint finds that you have made any
misrepresentation or is dissatisfied with the results of any review of your
background, BearingPoint may withdraw any offer of employment or terminate your
employment without any further obligation on the part of BearingPoint.

The items in this Employment Letter, the Managing Director Agreement, the
Restricted Stock Unit Agreement, and the Special Termination Agreement (together
with any exhibits or award notices applicable thereto) and the other items
referred to above represent the Company’s and your entire agreement with respect
to the terms and conditions of your employment following the Effective Date. Any
contrary representations that may have been made to you at any time are
superseded by this Employment Letter. By signing below, you

 



--------------------------------------------------------------------------------



 



Eileen Kamerick
April 24, 2008
Page 6
agree to the terms and conditions of employment specified in this Employment
Letter and the accompanying documents.
Please carefully read this Employment Letter and the accompanying Managing
Director Agreement, Restricted Stock Unit Agreement and the Special Termination
Agreement (together with any exhibits or award notices applicable thereto).
Signing these documents is a condition of employment. By signing below, you
agree to the terms and conditions of employment specified in this Employment
Letter and the accompanying documents.
If you agree that the foregoing terms and conditions accurately evidence our
agreement concerning your continued employment after the Effective Date, please
sign and return this Employment Letter, the Managing Director Agreement, the
Restricted Stock Unit Award Notice, and the Special Termination Agreement.
*********
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 



--------------------------------------------------------------------------------



 



Eileen Kamerick
April 24, 2008
Page 7
Should you have any questions, please contact Laurent Lutz, our Chief Legal
Officer, at [telephone number].

          Very truly yours,     /s/ F. Edwin Harbach     F. Edwin Harbach    
Chief Executive Officer and President BearingPoint, Inc.     

            ACCEPTED:
      /s/ Eileen A. Kamerick       Eileen Kamerick           

Exhibits:
Managing Director Agreement
Restricted Stock Unit Award Notice
Restricted Stock Unit Agreement
Special Termination Agreement

 